10 So. 3d 1134 (2009)
CITY OF STUART, Florida, a municipal corporation, Albie Scoggins and James Chrulski, Petitioners,
v.
Wonderful T. MONDS and Lois Smith-Monds, Respondents.
No. 4D08-4740.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Rehearing Denied July 2, 2009.
Robert L. Kilbride, Stuart, for petitioners Albie Scoggins and James Chrulski.
Frederick W. Ford, Palm Beach Gardens, for respondents.
PER CURIAM.
Petitioners Albie Scoggins and James Chrulski seek certiorari review of the lower court's denial of a motion to dismiss. Respondent Wonderful Monds, an employee of the City's recreation department, and his wife Lois Monds, hired by the City as an independent contractor to instruct hygiene classes, sued the City, and Scoggins and Chrulski, individually. Scoggins was Monds' supervisor and Chrulski was the assistant recreation director. At issue are counts IV-VI, causes of action for tortious interference with an advantageous business relationshipthe Mondses' employmentand an action for negligent violation of Florida Statute section 448.045 (Wrongful combinations against workers). Petitioners argue that the doctrine of absolute immunity bars the individual claims against them. We agree.
We grant the petition and quash the lower court's order that denied the motion to dismiss counts IV-VI. Crowder v. Barbati, 987 So. 2d 166 (Fla. 4th DCA 2008). In reaching our conclusion we look to Cassell v. India, 964 So. 2d 190 (Fla. 4th DCA 2007), as well as the allegations contained within the first amended complaint. The allegations reveal that the acts and statements at issue occurred within the context of Scoggins and Chrulski's employment. Compare Albritton v. Gandy, 531 So. 2d 381 (Fla. 1st DCA 1988). We reject respondents' argument that the doctrine of absolute immunity is inapplicable because of the absence of a defamation claim.
Petition granted.
POLEN, STEVENSON and DAMOORGIAN, JJ., concur.